HAYNES, C.
Both parties are corporations. The action is for coal sold and delivered to appellant, and for freight *276paid and advanced by plaintiff for the defendant, all at its request. The plaintiff had judgment, and defendant appeals therefrom, and also from an order denying a new trial. No question is made but that the findings are sufficient to support the judgment, but it is contended that the evidence does not justify the findings, and this is the only question presented.
The principal controversy was as to the authority of Mr. Fairbrother to incur the indebtedness for the defendant corporation. It appears from the evidence that, prior to the transactions here in question, Fairbrother had been the duly authorized agent of the defendant, and at "various times purchased coal, as such agent, from the plaintiff, to an amount exceeding $1,700, for all of which the defendant paid. It is claimed by the defendant, ' however, that his agency had ceased before the transactions here in question took place. To this contention the plaintiff replied that, whether his authority had in fact ceased or not, he continued to act as such agent as before, and that plaintiff had no notice of the revocation of the agency. If this be true, it is immaterial whether the defendant did or did not subsequently ratify Fairbrother’s acts in incurring these liabilities. All the liabilities sued upon were such as the corporation defendant could properly incur, and hence the only question was whether Fairbrother was the agent, actual or ostensible, of the defendant. The evidence was conflicting, but quite sufficient to justify the findings. The facts were for the trial court to determine, and, even if we differed with that court as to the weight of the evidence, we could not disturb its action. The judgment and order appealed from should be affirmed.
We concur: Chipman, C.; Gray, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.